Title: To Benjamin Franklin from Anthony Todd, 18 May 1784
From: Todd, Anthony
To: Franklin, Benjamin



Sir,
General Post Office May 18th: 1784.

I received the favour of your Letter of the 15th. past by the Hands of Col: Harmar, who appears to be an inteligent, amiable Man, and I am only sorry his short stay here would not allow me to shew him all the Attention I could have wished, and that he really seems to merit.
I have also been favoured with your Letter of the 3rd: Instant, mentioning the Proposal from Mr: de Couteulx for the Exchange of Letters which come to France for England, and to

England for France by the Packet Boats of the respective Countries at some settled rate of Postage. A Proposal of the same kind has been received from the Baron D’Ogny in a Letter of the 30th. past, to which I beg leave to send you a Copy of my Answer for your fuller Information, and hope you will both be satisfied that the only way to avoid Complication and Difficulty will be to abide by the Regulations proposed in the Advertisement which I submitted to your Consideration the 9th: of April, and therefore the sooner it is published in America the better, which will render any Articles in the Treaty with France in relation to the Correspondence with the United States unnecessary.
I feel myself exceedingly obliged to you for the Offer of your Services in that Business as well as your friendly Wishes to see me in Paris, but there are now so very few Articles to adjust and those of no great Consequence, that I expect when we have received the Project from the Baron D’Ogny, there will be no occasion to send any person to France, but that the whole may be finally settled with very little Difficulty.

As you seem to think your Opinion will not have much Weight with Mr Hazard The PostMaster General of North America, I have submitted to this Board the Advertisement I inclosed to you on the 20th. past for receiving the Packet as well as the Inland Postage quite to New York on all Letters for America before they are forwarded, when it was thought advisable to publish it immediately, in order to remove all Difficulties and render it unnecessary to keep Accounts between the two Countries.
I am, Sir, Your most obedient and most humble Servant.

Anth Todd Secy
His Excellency Dr: Franklin Paris.

